Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-22-00039-CV

              IN THE INTEREST OF J.E.G., B.M.A. Jr., and A.G.A., Children

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00239
                     Honorable Charles E. Montemayor, Judge Presiding

     BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the opinion and judgment issued by
this court on May 25, 2022 are WITHDRAWN. The trial court’s Order of Termination is
AFFIRMED. Because appellant is indigent, no costs of this appeal are assessed against appellant.

       SIGNED August 10, 2022.


                                               _____________________________
                                               Lori I. Valenzuela, Justice